DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John J. Bruckner on April 29, 2022. The Applicant agrees to amend claims 33-36, 38-41 and 43-46 as shown below:

Claim 33. (Previously Presented) The fire extinguisher system of claim [[8]] 32, wherein the fourth line terminates at a discharge zone.

Claim 34. (Original) The fire extinguisher system of claim [[8]] 32, wherein the first actuator comprises a first squib, the second actuator comprises a second squib, the third actuator comprises a third squib, and the fourth actuator comprises a fourth squib.

Claim 35. (Original) The fire extinguisher system of claim [[10]] 34, wherein the first squib, the second squib, the third squib, and the fourth squib are electrically connected to a single battery.

Claim 36. (Original) The fire extinguisher system of claim [[11]] 35, wherein the controller is further configured to provide a continuity signal that the controller monitors to detect an electrical disconnect between the controller anAd any of the first fire extinguisher, the second fire extinguisher, the third fire extinguisher, and the fourth fire extinguisher.

Claim 38. (Previously Presented) The fire extinguisher system of claim [[8]] 37, wherein the fourth line terminates at a discharge zone.

Claim 39. (Original) The fire extinguisher system of claim [[8]] 37, wherein the first actuator comprises a first squib, the second actuator comprises a second squib, the third actuator comprises a third squib, and the fourth actuator comprises a fourth squib.

Claim 40. (Original) The fire extinguisher system of claim [[10]] 39, wherein the first squib, the second squib, the third squib, and the fourth squib are electrically connected to a single battery.

Claim 41. (Original) The fire extinguisher system of claim [[11]] 40, wherein the controller is further configured to provide a continuity signal that the controller monitors to detect an electrical disconnect between the controller and any of the first fire extinguisher, the second fire extinguisher, the third fire extinguisher, and the fourth fire extinguisher.

Claim 43. (Previously Presented) The fire extinguisher system of claim [[8]] 42, wherein the fourth line terminates at a discharge zone.

Claim 44. (Original) The fire extinguisher system of claim [[8]] 42, wherein the first actuator comprises a first squib, the second actuator comprises a second squib, the third actuator comprises a third squib, and the fourth actuator comprises a fourth squib.

Claim 45. (Original) The fire extinguisher system of claim [[10]] 44, wherein the first squib, the second squib, the third squib, and the fourth squib are electrically connected to a single battery.

Claim 46. (Original) The fire extinguisher system of claim [[11]] 45, wherein the controller is further configured to provide a continuity signal that the controller monitors to detect an electrical disconnect between the controller and any of the first fire extinguisher, the second fire extinguisher, the third fire extinguisher, and the fourth fire extinguisher.

Allowable Subject Matter
Claims 8-12 and 32-46 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A fire extinguisher system in an engine of an aircraft comprising: a first fire extinguisher containing a first agent that is suitable for extinguishing fire, the first fire extinguisher mounted in the engine and having: a first discharge port for discharging the first agent therethrough; and a first actuator for actuating the first discharge port; a second fire extinguisher containing a second agent that is suitable for extinguishing fire, the second fire extinguisher mounted in the engine and having: a second discharge port for discharging the second agent therethrough; and a second actuator for actuating the second discharge port, a third fire extinguisher containing a third agent that is suitable for extinguishing fire, the third fire extinguisher having a third discharge port for discharging the third agent therethrough, and a third actuator for actuating the third discharge port; a fourth fire extinguisher containing a fourth agent that is suitable for extinguishing fire, the fourth fire extinguisher having a fourth discharge port for discharging the fourth agent therethrough and a fourth actuator for actuating the fourth discharge port; and wherein the controller is further connected to the third actuator and the fourth actuator, the controller configured to activate the first actuator, the second actuator, the third actuator, and the fourth actuator in a second predetermined sequence and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 29, 2022